Exhibit 10w.

 

BRISTOL-MYERS SQUIBB

 

SUMMARY OF 2006 BOARD OF DIRECTORS’ COMPENSATION PROGRAM

 

CASH COMPENSATION PROGRAM

 

Annual Retainer

   $ 45,000

Board Meeting Fee

   $ 2,000

Committee Meeting Fee

   $ 2,000

Committee Chairman Annual Retainer

   $ 10,000

 

STOCK-BASED PROGRAM

 

As of the date of the Annual Meeting of Shareholders, each Director receives a
2,500 share option grant. The grant vests 25% per year. On February 1, each
Director also receives an annual grant of 2,000 share units that are credited to
a deferred compensation account until the Director ceases to serve as a
Director. The value of the grant is determined by the value of Bristol-Myers
Squibb Company Stock.

 

DEFERRED COMPENSATION PROGRAM

 

Twenty-five percent of the annual retainer will be deferred into a deferred
share unit account until the director has met the ownership guidelines of 5,000
shares or deferred units. Additionally, all or a portion of compensation may be
deferred until retirement or a date specified by the Director. The election to
defer is made in the preceding calendar year in which the compensation is
earned. A Director may elect for deferred funds to be paid in a lump sum or in a
number of installments.

 

The investment options are:

 

  •   a 6-month U.S. Treasury bill equivalent fund

 

  •   a fund based on the return of the Company’s invested cash

 

  •   deferred share units which are based on the return of Bristol-Myers Squibb
common stock

 

CHARITABLE CONTRIBUTION PROGRAM

 

This program provides for a $1 million death benefit for each active or retired
Director covered. Upon the death of a Director, the Company donates half of the
benefit to one or more charitable organizations designated by the Director. The
remaining half is contributed to the Bristol-Myers Squibb Foundation.

 

RETIREMENT PROGRAM

 

As of March 5, 1996, the Board ended future accruals under the Retirement Plan
for Non-Employee Directors and vested eligible directors regardless of their
years of service in retirement benefits accrued to date.